UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WYAKETTA LATOYA WELCH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00064-RBS-TEM-2; 2:16-cv-00316-RBS)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wyaketta Latoya Welch, Appellant Pro Se. Alyssa Kate Nichol,
Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Wyaketta Latoya Welch seeks to appeal the district court’s

order    directing    her   to   show     cause      why    her    28   U.S.C.    § 2255

(2012) motion should not be dismissed as untimely.                           This court

may    exercise    jurisdiction        only   over    final       orders,    28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   § 1292   (2012);        Fed.   R.     Civ.    P.     54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The

order Welch seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        Accordingly, we

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral    argument     because     the    facts      and     legal    contentions       are

adequately     presented    in    the    materials         before    this    court    and

argument would not aid the decisional process.



                                                                              DISMISSED




                                          2